Citation Nr: 1415127	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  13-01 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral loss hearing disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1972 to October 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision from the Department of Veteran Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board has reviewed the Veteran's physical claims file and the Virtual VA electronic claims file.

In February 2014, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  At his hearing before the Board in February 2014, the Veteran testified that he was provided with hearing aids at the VA treatment facility in Saginaw during the past two years.  On remand, the Veteran's complete VA treatment records should be obtained.

In addition, at the Veteran's hearing it was agreed to leave the record open for 30 days so that he could obtain and submit relevant private treatment records.  In March 2014, the Veteran submitted a November 2001 letter from Dr. Beck's office to Roderick J. Baltzer, D.O.  The Veteran stated that he had contacted Dr. Beck's office and was told that no records were kept past 7 years and that his records had been destroyed.  He also stated that he found the November 2001 letter from Dr. Beck to his family doctor within his own records.  Upon review of this letter, the Board notes that it is indicated that a copy of the Veteran's test results (an audiogram) was enclosed with the letter that was sent to Dr. Baltzer.  Therefore, on remand the RO/AMC should attempt to obtain a complete copy of the Veteran's treatment records from Dr. Baltzer.  The Veteran's complete treatment records from Northern Michigan Hospital and/or Petoskey Hospital should also be obtained. 

Further, an addendum medical opinion should be obtained, as the VA examiner in March 2012 did not consider the records suggesting the presence of hearing loss in November 2001.  The examiner also did not acknowledge the 15 and 5 decibel threshold shifts in the Veteran's right ear (from 0 to 15 at 500, and from 20 to 25 at 4000) when comparing his July 1972 entrance examination and his June 1974 separation examination.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete treatment records from the Saginaw VA treatment facility, dated from January 2012 forward.

2. Make arrangements to obtain the Veteran's complete treatment records from Roderick J. Baltzer, D.O., to include any audiological test results dated in approximately November 2001; and the Veteran's complete treatment records from Northern Michigan Hospital and/or Petoskey Hospital, dated since 1990.

3. Thereafter, return the claims folder to the VA examiner that conducted the Veteran's hearing loss examination in March 2012.  The examiner must review the claims folder.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current hearing loss disability had its clinical onset during active service or is related to any in-service disease, event, or injury, to include noise exposure associated with his duties as an airplane mechanic and while working on the flight line.

In providing this opinion, the examiner should consider the following:

* the November 2001 letter from an audiologist noting the presence of high frequency sensorineural hearing loss and the Veteran's history of noise exposure and ear trauma; and

* the 15 and 5 decibel threshold shifts in the Veteran's right ear (from 0 to 15 at 500 and from 20 to 25 at 4000) when comparing his July 1972 entrance examination and his June 1974 separation examination.

If the March 2012 VA examiner is not available, then another qualified examiner should be asked to review the claims folder and provide the requested opinion.

A full rationale must be provided for all opinions expressed.

4. Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examiner's report does not include adequate response(s) to the specific opinion(s) requested, the report must be returned to the providing examiner for corrective action.

5. Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative, if any, with an SSOC and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


